Citation Nr: 0509840	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than March 11, 1996 
for service connection for status post abdominal perineal 
resection for moderately differentiated adenocarcinoma of the 
sigmoid colon and rectum.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to August 
1965.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  


FINDING OF FACT

The veteran's original claim for VA benefits, which included 
a claim for service connection for status post abdominal 
perineal resection for moderately differentiated 
adenocarcinoma of the sigmoid colon and rectum, was received 
by VA on March 11, 1996.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 11, 
1996 for service connection for status post abdominal 
perineal resection for moderately differentiated 
adenocarcinoma of the sigmoid colon and rectum, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).  

The RO in March 2002 sent the veteran a letter notifying him 
of the provisions of VCAA.  As the letter erroneously 
informed the veteran of the evidence needed to support a 
claim for service connection rather than an earlier effective 
date the Board of Veterans' Appeals (Board) in December 2003 
remanded the claim to provide the veteran proper notice.  In 
February 2005 the RO sent the veteran a supplemental 
statement of the case which explained what evidence was 
necessary to support his claim for an earlier effective date.  
Stegall v. West, 11  Vet. App. 268 (1998).  The Board has 
concluded the RO cured any defect in the notice to the 
veteran.  The veteran has indicated he had no further 
evidence to submit.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim for compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application.  38 U.S.C.A. § 5110 
(West 2002).  

Except as otherwise provided, the effective date of award 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose whichever 
is the later.  The effective date of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2004).  

Once a formal claim for compensation has been allowed or 
disallowed, the receipt of a report of examination or 
hospitalization by VA, or the uniformed services will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b) and (b)(1) 
(2004).  

Factual Background and Analysis.  Generally, the effective 
date of an award of disability benefits can be no earlier 
than the date of application for such benefits.  38 U.S.C.A. 
§ 5119(a)(West 2002); 38 C.F.R. § 3.400 (2004).  

The veteran's original claim for VA benefits, including 
service connection for carcinoma of the colon, was received 
on March 11, 1996.  The claims folder does not include any 
communication from the veteran prior to that date.  There are 
no communications from the veteran, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend, received or dated prior to March 11, 1996 
which could be considered informal claims for benefits.  
38 C.F.R. § 3.155 (West 2004).  

The appellant and his son, appeared and gave testimony before 
the undersigned Veterans Law Judge in March 2003.  The 
appellant testified that he filed his claim in March 1996.  
It was the first time he had filed.  (T-3).  He and his son 
asserted the effective date assigned should be April 1979.  
That is the date he was originally treated for adenocarcinoma 
of the sigmoid colon and rectum at Bethesda Naval Hospital.  

In essence they are requesting that the records of 
hospitalization, dated in April 1979, should be considered a 
claim for VA benefits.  The regulations do provide for VA to 
accept informal claims.  38 C.F.R. § 3.155 (2004).  And 
reports of hospitalization from the uniformed services may in 
certain circumstances be considered as claims.  38 C.F.R. 
§ 3.157 (2004).  VA may only accept those records as a claim, 
if a formal claim for compensation or pension has already 
been allowed or disallowed.  38 C.F.R. § 3.157(b) (2004).  
The claims folder does not include any rating decisions dated 
prior March 1996 indicating any previous allowance or denial 
of VA benefits.  

As a claim must be on file before benefits may be obtained, 
the statutory authority to grant benefits prior to the date 
of claim, can only refer to those cases in which the veteran 
had previously filed a claim which had been decided against 
the veteran.  See McCay v. Brown, 106 F. 3d 1577 (Fed. Cir 
1997).  

The statute and regulations both provide the effective date 
assigned be either the date of claim or the date entitlement 
arose, whichever is the later.  In this case the date of 
diagnosis of carcinoma in 1979, and date of claim March 11, 
1996, clearly indicate that the date of claim, is the later 
date. 38 C.F.R. § 3.400 (2004).  

There being no communications in the claims folder, dated 
prior March 11, 1996, which may be considered a claim for 
benefits, there is no basis in the record for assigning an 
earlier effective date for service connection for status post 
abdominal perineal resection for moderately differentiated 
adenocarcinoma of the sigmoid colon and rectum.  


ORDER

An earlier effective date, than March 11, 1996, for the grant 
of service connection for status post abdominal perineal 
resection for moderately differentiated adenocarcinoma of the 
sigmoid colon and rectum, is denied.  



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


